Opinion filed November 19, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00172-CV
                                   ___________

                  ORO PECANLANDS, INC., Appellant
                                         V.
                 LOUISA KAISER COMPANY, Appellee

                    On Appeal from the 220th District Court
                          Comanche County, Texas
                       Trial Court Cause No. CV16014


                     MEMORANDUM OPINION
      Appellant, ORO Pecanlands, Inc., has filed in this court a motion to dismiss
its appeal. In the motion, Appellant indicates that it “no longer wish[es] to file an
appeal” in this cause. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.


                                                    PER CURIAM
November 19, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.